Citation Nr: 9916260
Decision Date: 04/08/99	Archive Date: 06/24/99

DOCKET NO. 95-17 017               DATE APR 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim for service connection for residuals of infectious hepatitis.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1965 to September
1967.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of April 1995 by the Department of Veterans
Affairs (VA) Detroit, Michigan, Regional Office (RO). The Board
remanded the case for additional development in October 1996. The
requested development has since been completed to the extent
possible. The case is now ready for appellate review.

The Board notes that the issues which were originally certified for
appellate review also included a claim for service connection for
post-traumatic stress disorder. That claim, however, was granted by
the RO in a decision of August 1998. The veteran has not submitted
a notice of disagreement with the 30 percent rating which the RO
assigned for the disorder. Accordingly, the Board will not address
that issue in this decision.

FINDINGS OF FACT

1. The RO denied service connection for residuals of infectious
hepatitis in a decision of June 1989, and the veteran did not
perfect an appeal.

2. The additional evidence presented since June 1989 is not so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSIONS OF LAW

1. The decision of June 1989 which denied service connection for
residuals of infectious hepatitis is final. 38 U.S.C.A. 7105 (West
1991); 38 C.F.R. 20.302, 20.1103 (1998).

2 - 

2. The additional evidence presented since June 1989 is not new and
material, and the claim for service-connection for residuals of
infectious hepatitis has not been reopened. 38 U.S.C.A. 5108, 7105
(West 1991); 38 C.F.R. 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A. 1110,
1131 (West 1991). If a chronic disorder such as cirrhosis of the
liver is manifest to a compensable degree within one year after
separation from service, the disorder may be presumed to have been
incurred in service. See 38 U.S.C.A.  1101, 1112, 1113, 1137 (West
1991); 38 C.F.R. 3.307, 3.309 (1998).

The veteran contends that the RO made a mistake by failing to
reopen and allow his claim for service connection for hepatitis. He
asserts that he was treated for hepatitis in service, and that he
continues to have problems with his liver.

The Board notes that the veteran's claim for service connection for
hepatitis was previously considered and denied by the RO in June
1989, and the veteran did not perfect an appeal.

The evidence which was of record at the time of the prior denial
included the veteran's service medical records. A record dated in
June 1967 shows that the veteran was evacuated from Vietnam after
developing infectious hepatitis. He reportedly had developed
symptoms in April 1967, including anorexia, nausea, vomiting, and
diarrhea. He also had dark urine and loose stools. Liver function
studies were elevated. Following evacuation, the veteran was
asymptomatic during his hospital course. His liver function studies
progressively improved. The day before he left, liver function
tests were slightly abnormal. These results were not noted until
after he had been discharged from the hospital, and it was not felt
that this abnormality was significant enough to recall him from
leave. An addendum dated in August 1967 shows that during
convalescent leave the veteran continued to

- 3 - 

feel well, and had no difficulty whatsoever. Routine laboratory
studies were within normal limits. It was felt that he had
recovered completely from his bout of infectious hepatitis. The
final diagnosis was infectious hepatitis - resolved.

The report of a medical history given by the veteran in August 1967
for the purpose of his separation from service shows that he denied
having stomach, liver, or intestinal trouble. He also denied having
jaundice. The history of having been hospitalized for hepatitis was
noted. The report of a medical examination conducted at that time
shows that clinical evaluation of the abdomen and viscera was
normal. It was stated that the veteran had infectious hepatitis
which had been treated and had resolved.

The previously considered evidence also included a VA hospital
discharge summary dated in May 1989. The summary reflects that the
veteran was treated for a generalized anxiety disorder, a history
of alcohol dependence, arthritis of the right hip, and
hypertension. The record did not contain any mention of hepatitis.

In the rating decision of June 1989, the RO concluded that service
connection for hepatitis must be denied as such a disorder had not
been shown in the last medical record. The veteran was notified of
that decision and his appellate rights by letter dated in July
1989, but he did not perfect an appeal.

In order to reopen a claim which was denied previously, a claimant
must present new and material evidence. See 38 U.S.C.A. 5108 (West
1991). "New and material evidence" means evidence not previously
submitted to the agency decision makers which bears directly and
substantially on the specific matter under consideration, which is
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. See 38 C.F.R. 3.156 (1998).

The reopening standard calls for judgments as to whether new
evidence (1) bears directly or substantially on the specific
matter, and (2) is so significant that it must

4 -

be considered to fairly decide the merits of the claim. See Hodge
v. West, No. 98- 7017 (Fed. Cir. Sept. 16, 1998); Fossie v. West,
12 Vet. App. 1 (1998). If no new and material evidence is presented
to reopen the claim, the prior denial remains final. See 38
U.S.C.A. 7105 (West 1991).

When determining whether new and material evidence has been
presented to reopen a claim, the VA considers the evidence
presented since the most recent decision in which the claim was
denied on any basis. In the present case, the most recent decision
which denied the veteran's claim on any basis was the decision in
June 1989.

The additional evidence which has been presented since June 1989
includes additional post-service medical treatment records.
However, none of them show that the veteran currently has residuals
of infectious hepatitis. Although a VA hospital summary dated in
February 1991 states that the veteran has alcoholic liver disease,
the Board notes that this disorder has not been shown to be related
to the infectious hepatitis in service.

The report of a disability evaluation examination conducted by the
VA in May and June 1991 shows that the only gastrointestinal
disorder which was diagnosed was chronic pancreatitis.

A record from the St. Mary's Medical Center dated in April 1993
shows that the veteran was treated for abdominal pain. The
impression was (1) pancreatitis, possibly secondary to alcohol
abuse; (2) rule out gastritis or peptic ulcer disease; (3) rectal
bleeding, rule out polyps or colitis, colon carcinoma, hemorrhoids,
etc; and (4) history of alcohol abuse. Infectious hepatitis was not
diagnosed. Similarly, a summary from that hospital dated in June
1993 shows that the veteran was found to have acute pancreatitis
and mild alcoholic hepatitis, but the diagnoses did not include
residuals of infectious hepatitis.

5 -

A VA medical treatment record dated in October 1994 shows that the
veteran was treated for alcoholic liver disease. Again, however,
there was no diagnosis of infectious hepatitis, and no opinion
relating the alcoholic hepatitis to service.

The veteran testified during hearings held in May 1995 and April
1996. The veteran and his representative indicated that a liver
condition was first diagnosed back in 1967, and the veteran had
hepatitis on and off since then. The Board notes that the veteran's
own statements in which he relates his current problems to service
are cumulative with respect to the previously considered evidence.
The Board further notes that the veteran is not qualified to give
a medical opinion as to the etiology of the current symptoms. The
Court has held that lay persons, such as the veteran, are not
qualified to offer an opinion that requires medical knowledge, such
as a diagnosis or an opinion as to the cause of a disability. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

A VA hospital discharge summary dated in January 1997 shows that
the diagnoses included history of hepatitis A. The Board notes,
however, that a diagnosis "by history" does not demonstrate current
residuals of that disorder. A VA hospital discharge summary dated
in October 1997 also notes that veteran's history of having a
previous hepatic infection. During the hospitalization, the veteran
was educated about the results of a viral hepatitis test, and was
told that he had previous exposure to hepatitis, but his body took
care of it. He was also told that he was not a carrier or
infectious, and that he most likely had some immunity to infection.
The normal result of his liver profile was shown to him and it was
emphasized that biochemically and clinically there was no evidence
of chronic hepatitis.

Finally, the additional evidence includes the report of a liver
examination conducted by the VA in March 1998. The report shows
that the veteran did not have vomiting, hematemesis or melena. He
was not receiving any treatment. He said that he had occasional
nausea on and off, but was unable to quantify the frequency. On
examination, there were no ascites, no weight loss, and no
abdominal pain. There was also no hepatomegaly. Muscle wasting was
not reported. Liver function tests were normal. It was noted that
the veteran refused a blood draw and ultrasound on

- 6 - 

the day of the examination. The examiner stated that he was unable
to rule out Hepatitis C without labs, and that he could not comment
on infectious hepatitis without specific hepatitis serology. The
only diagnosis was normal enzymes.

The Board finds that although several new items of evidence have
been presented since the prior denial, the evidence is not material
as it does not demonstrate that the veteran currently has any
disability that is related to his infectious hepatitis in service.
A service-connection claim must be accompanied by evidence which
establishes that the claimant currently has the claimed disability.
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v.
Derwinski, 2 Vet.App. 141, 144 (1992). In light of the lack of a
current diagnosis of residuals of infectious hepatitis, and the
lack of medical evidence providing a link between any current liver
disorder and the veteran's period of service, the Board finds that
the additional evidence is not so significant that it must be
considered in order to fairly decide the merits of the claim. For
this reason, the Board concludes that the additional evidence
presented since June 1989 is not new and material, and the claim
for service connection for infectious hepatitis has not been
reopened. Accordingly, the decision of June 1989 which denied
service connection for residuals of infectious hepatitis remains
final.

ORDER

New and material evidence not having been presented to reopen a
claim for service connection for residuals of infectious hepatitis,
the benefit sought on appeal is denied.

WARREN W. RICE, J 
Member, Board of Veterans' Appeals

7 - 

